Case 7:18-cv-10867-VB Document 46 Filed 10/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- --- --- x
LESLIE GAMBARDELLA,
Plaintiff,
Vv.
18 CV 10867 (VB)
TRICAM INDUSTRIES, INC.; and HOME
DEPOT U.S.A., INC.,
Defendants.
--- n-=-X

 

The Court conducted a status conference today in the above matter, at which counsel for
all parties appeared by telephone. Accordingly, it is HEREBY ORDERED:

1. Any motion for substitution on behalf of plaintiff’s successor or representative
shall be filed by January 5, 2021.

2. A status conference is scheduled for January 28, 2021, at 3:00 p.m. Counsel shall
attend the conference by calling the following number and entering the access code when
requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: October 26, 2020
White Plains, NY

SO ORD

 

Vincent L. Briccetti
United States District Judge
